DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 1 and 6 are objected to because of the following informalities:  acronyms such as “OAM” and “MEG” should first be written out fully before the acronym is used in the claim language. This ensures that there is no ambiguity as to what the acronym represents.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Takeyoshi (US 20120300624 A1), hereafter T1, in view of Umayabashi (US 20120113820 A1), hereafter U1.
Regarding Claim 1, T1 discloses the below limitation:	a monitoring unit, including one or more processors (T1 Fig 1 MEPs and MIPs (e.g. NID 401 and Relay Apparatus 405)), that,	upon receiving a start instruction for a first test from a control device, monitors whether or not an OAM frame of a preceding test of a different level from a MEG level of an own device has arrived at the own device (Par 66 a frame is only transmitted when the MEG address of the frame coincides with the relay apparatus (i.e. the relay is in use by that MEG level); see also Par 39 wherein different MEG levels are set prior to error monitoring; see also Fig 1 that discloses different MEG levels on an operator bridge 100),	a processing unit, including one or more processors (Fig 6 Bandwidth Guaranteeing Apparatus 410 that contains Processor 602, Input Processor 611 and/or Output Processor 621), that,	if the monitoring unit detects arrival of the OAM frame (Fig 6 OAM frame transceiver 603; Par 51 OAM transceiver handles transceiving of communication frames and has a function of an MEP),  	a determination is made that the first test will affect the preceding test (Par 51 determiner 602a determines whether a change of 'committed information rate' (CIR) is possible (e.g. whether CIR can be changed to support incoming traffic)),
T1 does not disclose the below limitation:	an OAM frame of a preceding test of a different level from a MEG level of an own device has arrived at the own device, for a predetermined period; and	a result of the detection and determination is notified.
In the same field of endeavor of OAM frame management, U1 does disclose the below limitation:	an OAM frame of a preceding test of a different level from a MEG level of an own device has arrived at the own device, for a predetermined period (U1 Fig 12 S1305 make congestion determination based on arrival-time difference of LT-RP and replica thereof from the same node; Par 80 if difference of arrival time of LT-RP and replica (e.g. preceding frame and first frame) exceeds a predetermined threshold, congestion is detected); and	a determination is made that the first test will affect the preceding test (Fig 12 wherein detected congestion will affect the preceding test), and	a result of the detection and determination is notified (Fig 12 S1306 notify console I/O of congestion-determination result).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of T1 to include detection of congestion caused by an OAM frame received at a subsequent time as taught by U1. Examiner notes that the subsequent frame taught in U1 is a replica of the first frame, which is different than the instant invention that is directed to test frames of different MEG levels. However, the subsequent arrival and congestion analysis of U1 could be applied to the OAM frames of different MEG levels disclosed in T1 without significant change. The suggestion/motivation to do so would have been to determine whether OAM test frames of different MEG levels that are received at subsequent times would negatively impact network performance, for example by causing congestion. Therefore, it would have been obvious to combine T1 and U1 to obtain the invention, as specified in the instant claim.
Regarding Claim 6, T1 discloses the below limitation:	monitoring, by a network device configured to executing a test by an OAM frame (T1 Fig 6 Bandwidth Guaranteeing  Apparatus 410 that contains Processor 602, Input Processor 611 and/or Output Processor 621), upon receiving a start instruction for a test from a control device (Fig 6 OAM frame transceiver 603; Par 51 OAM transceiver handles transceiving of communication frames and has a function of an MEP),	whether or not an OAM frame of a preceding test of a different level from a MEG level of an own device has arrived at the own device (Par 66 a frame is only transmitted when the MEG address of the frame coincides with the relay apparatus (i.e. the relay is in use by that MEG level); see also Par 39 wherein different MEG levels are set prior to error monitoring; see also Fig 1 that discloses different MEG levels on an operator bridge 100) …	and if arrival of the OAM frame is detected and determination is made that the test will affect the preceding test (Par 51 determiner 602a determines whether a change of 'committed information rate' (CIR) is possible (e.g. whether CIR can be changed to support incoming traffic)),
T1 does not disclose the below limitation:	whether or not an OAM frame of a preceding test of a different level from a MEG level of an own device has arrived at the own device for a predetermined period;	notifying a result of the detection and determination.
In the same field of endeavor of OAM frame management, U1 does disclose the below limitation:	upon receiving a start instruction for a test from a control device (U1 Fig 12 S1305 make congestion determination based on arrival-time difference of LT-RP and replica thereof from the same node;),	whether or not an OAM frame of a preceding test of a different level from a MEG level of an own device has arrived at the own device for a predetermined period (Par 80 if difference of arrival time of LT-RP and replica (e.g. preceding frame and first frame) exceeds a predetermined threshold, congestion is detected);	and if arrival of the OAM frame is detected and determination is made that the test will affect the preceding test (Fig 12 wherein detected congestion will affect the preceding test),	notifying a result of the detection and determination (Fig 12 S1306 notify console I/O of congestion-determination result).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of T1 to include detection of congestion caused by an OAM frame received at a subsequent time as taught by U1. Examiner notes that the subsequent frame taught in U1 is a replica of the first frame, which is different than the instant invention that is directed to test frames of different MEG levels. However, the subsequent arrival and congestion analysis of U1 could be applied to the OAM frames of different MEG levels disclosed in T1 without significant change. The suggestion/motivation to do so would have been to determine whether OAM test frames of different MEG levels that are received at subsequent times would negatively impact network performance, for example by causing congestion. Therefore, it would have been obvious to combine T1 and U1 to obtain the invention, as specified in the instant claim.
Regarding Claim 9, T1 and U1 disclose the limitations of Claim 6.
T1 further discloses the below limitation:	notifying a result of the detection and determination if the monitoring unit detects that an OAM frame of a second test of a different level from a MEG level of the own device has arrived at the own device (T1 Fig 6 OAM frame transceiver 603; Par 51 OAM transceiver handles transceiving of communication frames and has a function of a MEP; Fig 1 that discloses different MEG levels on an operator bridge 100), and
T1 does not disclose the below limitation:	the processing unit determines that the first test of the own device will affect the second test.
In the same field of endeavor of OAM frame management, U1 does disclose the below limitation:	the processing unit determines that the first test of the own device will affect the second test (U1 Fig 12 wherein detected congestion will affect the preceding test).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned network testing method to include transmitting that the second OAM frame of a second test would cause congestion as taught by U1.  The suggestion/motivation to do so would have been to prevent an operator attempting to test an OAM frame from inadvertently causing issues with another operator that is already performing tests. Therefore, it would have been obvious to combine T1 and U1 to obtain the invention, as specified in the instant claim.

Claim(s) 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over T1 in view of U1 and further in view of Sinha (US 20140071831 A1), hereafter S1.
Regarding Claim 2, T1 and U1 disclose the limitations of Claim 1.
T1 and U1 do not disclose the below limitation:	wherein the processing unit determines that the first test will affect the preceding test if the OAM frame regarding the preceding test is either one of ETH-LB, ETH-LT, and ETH-Test.
In the same field of endeavor of OAM frame management, S1 does disclose the below limitation:	wherein the processing unit determines that the first test will affect the preceding test if the OAM frame regarding the preceding test is either one of ETH-LB, ETH-LT, and ETH-Test (S1 Par 26 wherein ETH-Test is disclosed as a type of OAM operation that could be performed).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of the aforementioned network device to include the step of using “ETH-Test” for the type of OAM frame being transmitted as taught by S1. Examiner notes that both T1 (Fig 3A) and U1 (Fig 5) disclose type fields in the OAM frame, and thus it would require little additional effort to indicate that the OAM frames disclose in either T1 or U1 are of the type ETH-Test. The suggestion/motivation to do so would have been to use a type of transmission that is known and understood in the art. Therefore, it would have been obvious to combine T1, U1 and S1 to obtain the invention, as specified in the instant claim.
Regarding Claim 7, T1 and U1 disclose the limitations of Claim 6.
T1 and U1 do not disclose the below limitation:	wherein determination is made that the test will affect the preceding test if the OAM frame regarding the preceding test is either one of ETH-LB, ETH-LT, and ETH-Test.
In the same field of endeavor of OAM frame management, S1 does disclose the below limitation:	wherein determination is made that the test will affect the preceding test if the OAM frame regarding the preceding test is either one of ETH-LB, ETH-LT, and ETH-Test (S1 Par 26 wherein ETH-Test is disclosed as a type of OAM operation that could be performed).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of the aforementioned network test method to include the step of using “ETH-Test” for the type of OAM frame being transmitted as taught by S1. Examiner notes that both T1 (Fig 3A) and U1 (Fig 5) disclose type fields in the OAM frame, and thus it would require little additional effort to indicate that the OAM frames disclose in either T1 or U1 are of the type ETH-Test. The suggestion/motivation to do so would have been to use a type of transmission that is known and understood in the art. Therefore, it would have been obvious to combine T1, U1 and S1 to obtain the invention, as specified in the instant claim.

Claim(s) 3-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over T1 in view of U1 and further in view of Mack-Crane (US 20110243029 A1), hereafter M1.
Regarding Claim 3, T1, U1 and M1 disclose the limitations of Claim 1.
T1 further discloses the below limitation:	wherein the processing unit stops execution of the first test if the preceding test is a [particular type] (T1 Fig 3A Tag type 8100).
T1 and U1 do not disclose the below limitation:	wherein the processing unit stops execution of the first test if the preceding test is a throughput measurement.
In the same field of endeavor of OAM frame management, M1 does disclose the below limitation:	wherein the processing unit stops execution of the first test if the preceding test is a throughput measurement (M1 Par 23 discloses a method of measuring throughput using OAM frames).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned network device to include the measuring of throughput as a function of the OAM frame as taught by M1. While T1 and U1 do not specifically disclose measuring throughput, they both disclose a type field in the OAM frame that could indicate that the frames are used for such. Further, M1 discloses a method of throughput measurement that could be adopted by the OAM frame monitoring apparatuses of either T1 or U1. The suggestion/motivation to do so would have been to stop a type of test, for example a throughput measurement, that is more likely to negatively impact network performance of a concurrently performed test based solely on type. Therefore, it would have been obvious to combine T1, U1 and M1 to obtain the invention, as specified in the instant claim.
Regarding Claim 4, T1, U1 and M1 disclose the limitations of Claim 3.
T1 further discloses the below limitation:	wherein if the monitoring unit detects that an OAM frame of a second test of a different level from a MEG level of the own device has arrived at the own device (T1 Fig 6 OAM frame transceiver 603; Par 51 OAM transceiver handles transceiving of communication frames and has a function of a MEP; Fig 1 that discloses different MEG levels on an operator bridge 100), and
T1 does not disclose the below limitation:	the processing unit determines that the first test of the own device will affect the second test,	a result of the detection and determination is notified.
In the same field of endeavor of OAM frame management, U1 does disclose the below limitation:	wherein if the monitoring unit detects that an OAM frame of a second test of a different level from a MEG level of the own device has arrived at the own device (U1 Fig 12 S1305 make congestion determination based on arrival-time difference of LT-RP and replica thereof from the same node), and	the processing unit determines that the first test of the own device will affect the second test (Fig 12 wherein detected congestion will affect the preceding test),	a result of the detection and determination is notified (Fig 12 S1306 notify console I/O of congestion-determination result).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned network to include transmitting that the second OAM frame of a second test would cause congestion as taught by U1.  The suggestion/motivation to do so would have been to prevent an operator attempting to test an OAM frame from inadvertently causing issues with another operator that is already performing tests. Therefore, it would have been obvious to combine T1, U1 and M1 to obtain the invention, as specified in the instant claim.
Regarding Claim 8, T1, U1 and M1 disclose the limitations of Claim 6.
T1 further discloses the below limitation:	wherein execution of the test is stopped if the preceding test is a [particular type (T1 Fig 3A Tag type 8100).
T1 and U1 do not disclose the below limitation:	wherein execution of the test is stopped if the preceding test is a throughput measurement.
In the same field of endeavor of OAM frame management, M1 does disclose the below limitation:	wherein execution of the test is stopped if the preceding test is a throughput measurement (M1 Par 23 discloses a method of measuring throughput using OAM frames).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned network device to include the measuring of throughput as a function of the OAM frame as taught by M1. While T1 and U1 do not specifically disclose measuring throughput, they both disclose a type field in the OAM frame that could indicate that the frames are used for such. Further, M1 discloses a method of throughput measurement that could be adopted by the OAM frame monitoring apparatuses of either T1 or U1. The suggestion/motivation to do so would have been to stop a type of test, for example a throughput measurement, that is more likely to negatively impact network performance of a concurrently performed test based solely on type. Therefore, it would have been obvious to combine T1, U1 and M1 to obtain the invention, as specified in the instant claim.

Allowable Subject Matter

Claims 5 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  a thorough and complete search has been conducted and no prior art has been found that solely, or in any reasonable combination, reads on the instant claims.	In particular, the language of dependent Claim 5, namely “if … [the second test] has arrived during the execution of the first test, the first test is ended”, overcomes previously cited prior art by including a step not found in the prior art of record. Detecting the arrival of a second OAM test frame and ending a first OAM frame test midway through execution of the test is not disclosed in the prior art. As such, Claim 5 would be in condition for allowance if rewritten in independent form. Claim 10 recites a substantially similar novel limitation and would be allowable for the same reason.
	
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is Bugenhagen (US 20160048406 A1). Bugenhagen discloses an OAM management apparatus that monitors the state of OAM frames and tracks changes at OAM frames. Bugenhagen could be used to partially read on Claim 1 in regards to the monitoring unit that determines when an OAM test frame has been transceived, but examiner has elected to rely on the Takeyoshi reference instead.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN D MILLER whose telephone number is (571)272-8599. The examiner can normally be reached M-TR 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on (571) 270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN D MILLER/Examiner, Art Unit 2412                                                                                                                                                                                                        

/JAMAL JAVAID/Primary Examiner, Art Unit 2412